Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/21 and 04/05/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-7, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Kao et al., (U.S. Patent No. U.S. 10/971,589), hereinafter referred to as "Kao". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 and 13 of U.S. Patent No. 10/971,589, which discloses, with respect to claim #1, method comprising: forming a low-k layer using an Atomic Layer Deposition (ALD) process, the ALD process comprising: for a cycle, flowing a silicon-carbon source precursor having a chemical structure comprising at least one carbon atom bonded between two silicon atoms and wherein each chemical bond of the two silicon atoms that are not bonded to the at least one carbon atom is bonded to a halogen element; and for the cycle, flowing an oxygen source precursor; and repeating the cycle at least one time, wherein a flow rate of the silicon-carbon source precursor is modified from a first cycle to a second cycle and with respect to claim #13, method comprising: depositing a first spacer layer over a gate stack; sequentially introducing a first precursor and a second precursor to the first spacer layer to form a second spacer layer, the second spacer layer having a carbon concentration in a range from greater than 0 atomic percent (at. %) to 30 at. % and a nitrogen concentration from 0 at. % to 3 at. %, and wherein the second spacer layer has a density of between 1.0 g/cm3 to 3.0 g/cm3; patterning the first spacer layer and the second spacer layer into a first spacer; and forming a source/drain region adjacent to the first spacer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1 and 13, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim # 2 of U.S. Patent No. 10/971,589, which discloses, wherein the low-k layer has a carbon concentration in a range from greater than 0 atomic percent (at. %) to 30 at. %. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #2, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #2 of the instant application.
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 10/971,589, which discloses, wherein the low-k layer has a nitrogen concentration less than about 3 at. %. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #3 of the instant application.
Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #4 of U.S. Patent No. 10/971,589, which discloses, wherein neither the silicon-carbon source precursor nor the oxygen source precursor comprises nitrogen. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #4, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #4 of the instant application.

Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 of U.S. Patent No. 10/971,589, which discloses, wherein the forming the low-k layer forms the low-k layer adjacent to a first spacer layer adjacent to a dummy gate. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #5, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #6 of the instant application.

Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10/971,589, which discloses, a method comprising: forming a low-k layer using an Atomic Layer Deposition (ALD) process, the ALD process comprising: for a cycle, flowing a silicon-carbon source precursor having a chemical structure comprising at least one carbon atom bonded between two silicon atoms and wherein each chemical bond of the two silicon atoms that are not bonded to the at least one carbon atom is bonded to a halogen element; and for the cycle, flowing an oxygen source precursor; and repeating the cycle at least one time, wherein a flow rate of the silicon-carbon source precursor is modified from a first cycle to a second cycle. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #6 of the instant application.

Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #13 and 16 of U.S. Patent No. 10/971,589, which discloses, with respect to claim #13, a method comprising: depositing a first spacer layer over a gate stack; sequentially introducing a first precursor and a second precursor to the first spacer layer to form a second spacer layer, the second spacer layer having a carbon concentration in a range from greater than 0 atomic percent (at. %) to 30 at. % and a nitrogen concentration from 0 at. % to 3 at. %, and wherein the second spacer layer has a density of between 1.0 g/cm3 to 3.0 g/cm3; patterning the first spacer layer and the second spacer layer into a first spacer; and forming a source/drain region adjacent to the first spacer and respect to claim #16, further comprising introducing a catalyst with the first precursor. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #13 and 16, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #7 of the instant application.


Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #9 and 13 of U.S. Patent No. 10/971,589, which discloses, with respect to claim #9, a method wherein the forming the low-k layer forms the low-k layer adjacent to a dummy gate and with respect to claim #13, a method comprising: depositing a first spacer layer over a gate stack; sequentially introducing a first precursor and a second precursor to the first spacer layer to form a second spacer layer, the second spacer layer having a carbon concentration in a range from greater than 0 atomic percent (at.%) to 30 at.% and a nitrogen concentration from 0 at.% to 3 at.%, and wherein the second spacer layer has a density of between 1.0 g/cm3 to 3.0 g/cm3; patterning the first spacer layer and the second spacer layer into a first spacer; and forming a source/drain region adjacent to the first spacer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #9 and 13, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #15 of the instant application.


Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #14 of U.S. Patent No. 10/971,589, which discloses, wherein the second spacer layer has a conformity of greater than 95% and less than 105%. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #14, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #16 of the instant application.


Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #15 of U.S. Patent No. 10/971,589, which discloses, further comprising replacing the gate stack after the patterning the first spacer layer and the second spacer layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #15, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #17 of the instant application.

Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #6 and 16 of U.S. Patent No. 10/971,589, which discloses, with respect to claim #6, a method wherein the forming the low-k layer forms the low-k layer adjacent to a first spacer layer adjacent to a dummy gate and with respect to claim #16, a method further comprising introducing a catalyst with the first precursor. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #6 and 16, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #18 of the instant application.

Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #17 of U.S. Patent No. 10/971,589, which discloses, a method wherein the catalyst is pyridine. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #17, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #19 of the instant application.

Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #18 of U.S. Patent No. 10/971,589, which discloses, a method wherein the second spacer layer has an increasing carbon concentration from a first side of the second spacer layer to a second side of the second spacer layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #18, of U.S. Patent No. 10/971,589, produces the same semiconductor structure as that in claim #20 of the instant application.


Reasons for Allowance

Claims #8-14 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method/device comprising multiple precursors consisting of Silicon-carbon, oxygen and nitrogen wherein the process has repeated cycles, (FAFARD et al., 2018/0202042; Khandelwal et al., 2019/0040279; Ching et al., 2019/0067445), it fails to teach either collectively or lone, pulsing the silicon-carbon precursor over the dummy gate electrode a second time, wherein the pulsing the silicon-carbon precursor over the dummy gate electrode the second time is done for a different duration than the pulsing the silicon-carbon precursor over the dummy gate electrode the first time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/12/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815